RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2639-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.M.

          Defendant-Appellant,

and

R.C.

     Defendant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.M.,
a minor.
_________________________

                   Submitted October 14, 2021 – Decided November 22, 2021

                   Before Judges Gilson and Gummer.
              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County, Docket
              No. FG-07-0157-19.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (James D. O'Kelly, Designated Counsel, on
              the briefs).

              Andrew J. Bruck, Acting Attorney General, attorney for
              respondent (Sookie Bae-Park, Assistant Attorney
              General, of counsel; Meaghan Goulding, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith Alexis Pollock, Deputy
              Public Defender, of counsel; Louise M. Cho, Assistant
              Deputy Public Defender, of counsel and on the brief).

PER CURIAM

        Defendant M.M. (Melanie)1 appeals from the final judgment of the Family

Part terminating her parental rights to her biological daughter M.M. (Mary) and

the denial of her subsequent motion to vacate the judgment due to purportedly

changed circumstances, specifically her mother's decision not to adopt Mary and

the willingness of a great aunt to be assessed as a potential placement.2 After




1
   We use fictitious names and initials for ease of reading and to protect the
identities of the parties. R. 1:38-3(d)(12).
2
    Mary's biological father, R.C. (Robert), is not a party to this appeal.
                                                                              A-2639-19
                                          2
reviewing the record developed at trial and mindful of our standard of review,

we affirm.

                                        I.

      The Division of Child Protection and Permanency (the Division) first had

contact with Melanie when it received a referral in 2014 alleging Melanie and

her then-boyfriend were engaging in drug use while caring for her first

biological daughter, M.M. (Michelle).        The Division eventually found the

allegations of abuse unsubstantiated. A court subsequently awarded Michelle's

father sole legal and physical custody of Michelle.

                                       A.

      On May 3, 2018, the Division received a referral from a hospital social

worker alleging Melanie, who was then thirty-four weeks pregnant, had come to

the emergency room for the fourth time during her pregnancy, complaining of

"vomiting, indigestion, fever, and chills" and testing positive for phencyclidines

(PCP). The social worker described Melanie as "appear[ing] to have significant

mental health issues as a result of long-term abuse of the drug." Four weeks

later, Melanie gave birth to Mary. When both Melanie and Mary tested positive

for PCP, hospital staff contacted the Division.       The Division interviewed

Melanie at the hospital. She was jittery and unfocused and admitted she had


                                                                            A-2639-19
                                        3
smoked PCP during the last month.           Mary "present[ed] with withdrawal

symptoms," including increased sucking, crying, and tremors, and was treated

with morphine. Mary was discharged from the hospital two and a half weeks

after her birth and was placed in a resource home.

      Two days after Mary's discharge, Melanie executed an agreement with the

Division, in which she consented to completing a substance-abuse evaluation.

After missing the first five scheduled substance-abuse evaluations, Melanie

participated in an evaluation on September 14, 2018. The evaluator concluded

Melanie needed treatment.      Melanie agreed to participate in an outpatient

program with Airmid Counseling Services ("Airmid"). A positive PCP test

would result in "a mandatory referral for residential treatment." Melanie's initial

test was positive for PCP. She successfully completed a thirty-day, inpatient

detoxification program at a facility called Turning Point.         Turning Point

recommended Melanie, after completing its thirty-day program, attend a

"Mommy and Me" program, which provides housing and parenting classes to

new mothers with substance-abuse issues, enabling them to work on those issues

in a "24-hour structured environment." Melanie declined to participate in that

program, stating she had received a housing voucher and wanted to get an

apartment. Melanie returned to Airmid for outpatient counseling but tested


                                                                             A-2639-19
                                        4
positive for PCP the day she was discharged from the detoxification program

and in eight tests conducted over the next two months, even though the Division

had told her a positive test would result in a referral for long-term residential

treatment.

      After testing positive for PCP through December 2018, Melanie was

referred to a long-term residential treatment facility but declined to attend, again

stating she needed to secure housing before attending any residential treatment

program. For months Melanie continued to test positive for PCP and to reject

the Division's repeated recommendations she enter a detoxification program

followed by a long-term treatment program for her PCP use. In April and May

2019, she returned to Turning Point for detoxification but left both times before

completing the program, against medical advice. In June, she entered a short-

term residential program at another facility but left after only two days. She

continued to test positive for PCP in April, May, and June but insisted she would

participate only in an outpatient program.

      In the year following Mary's birth, while the Division was working with

Melanie to have her agree to enter an inpatient treatment program so that she

could address her substance-abuse issues and be reunited with Mary, Mary

continued to reside with the resource family. The Division facilitated supervised


                                                                              A-2639-19
                                         5
visits between Melanie and Mary, asked Melanie and Robert to identify any

relatives or friends who would be willing to provide care to Mary, and explored

several possible relative placements for Mary. Mary was not placed with those

relatives because they were either unwilling or deemed unable to care for her.

      Gina, Mary's maternal grandmother, initially told the Division she did not

want to be considered as a potential caregiver for Mary because she had a busy

work and school schedule. In a September 7, 2018 letter, the Division confirmed

that information and told Gina she could ask to be reconsidered if she had a

change of circumstances.     Gina also was concerned that if she accepted

placement, Melanie would not take the necessary steps for reunification. After

time had passed with insufficient progress, Gina decided to rearrange her

schedule so she could care for Mary. In a June 10, 2019 letter, Gina confirmed

she wanted to adopt Mary. A Division worker assessed her home and placed

Mary with Gina on June 21, 2019. One of her original resource parents told a

Division caseworker her family loved Mary and would "love" to have her

returned to them if her placement with Gina was unsuccessful.

      In a June 11, 2019 order, the trial judge approved the Division's decision

to change Mary's goal from reunification to termination of parental rights

followed by adoption. The judge found Melanie had been non-compliant with


                                                                          A-2639-19
                                       6
multiple inpatient substance-abuse programs "despite consistently testing

positive for PCP," had "refused to remain in inpatient treatment for any

significant length of time," had "left multiple inpatient programs against medical

advice," and had requested outpatient treatment "despite clear recommendations

that she must attend an inpatient program." The Division filed the complaint in

this action on June 27, 2019.

      Before trial, Robert executed a document voluntarily surrendering his

parental rights to Gina. At a November 20, 2019 hearing, conducted by the same

judge who presided over the trial, Robert confirmed under oath his intention to

surrender his parental rights to Gina. Gina attended that hearing and stated

under oath, "I would like to adopt [Mary]."

                                       B.

      The trial judge began a three-day trial on January 6, 2020. A Division

caseworker testified about the services the Division had provided to Melanie

since Mary's birth, the repeated recommendations for inpatient treatment and

Melanie's failure to comply, Melanie's numerous positive tests for PCP, and

Gina's intention to adopt Mary. Another Division employee testified Gina

wanted to adopt Mary and that Gina had submitted to the Division a signed

"Acknowledgement of Receipt of Adoption/KLG Fact Sheet," stating she had


                                                                            A-2639-19
                                        7
received a copy of the "Fact Sheet of Differences between Adoption and Kinship

Legal Guardianship" and had discussed those differences with a Division

employee.

      Melanie objected to the admission into evidence of Gina's June 10, 2019

letter about her desire to adopt Mary, arguing it was inadmissible third-party

hearsay. The trial judge held the letter was admissible pursuant to N.J.R.E.

803(c)(3) for the limited purpose of expressing Gina's intent to adopt Mary and

would not be considered for any other purpose.

      Psychologist Elizabeth Stilwell testified Melanie was "not capable of . . .

independently caring for her daughter now or in the foreseeable future." She

stated Melanie's parenting-capacity prognosis was poor due to her chronic PCP

use and longstanding behaviors, including lack of impulse control, mood

lability, aggressiveness, treatment resistance, and difficulty remaining in contact

with reality.   Dr. Stilwell also opined Melanie's prognosis for maintaining

sobriety was poor and that even though "at some level, [Melanie] knows what it

is that she needs to do in order to be reunified with her children . . . she has

repeatedly demonstrated that she's unable to do that." Dr. Stilwell concluded

Mary would be at risk if she were reunited with Melanie due to Melanie's

prolonged instability, lack of behavioral and impulse control, and poor executive


                                                                             A-2639-19
                                        8
functioning and decision-making. Conversely, she did not "expect to see a

significant disruption in [Mary], should [Melanie's] parental rights be

terminated." According to Dr. Stilwell, Mary did not see Melanie as a "primary

attachment figure." Overall, Dr. Stilwell believed termination of Melanie's

parental rights would not do more harm than good, noting "[t]ermination of

parental rights would afford [Mary] the opportunity to achieve permanency, and

that permanency being through adoption by her maternal grandmother."

      In addition to her testimony, Dr. Stilwell's written evaluation was admitted

into evidence with no objection from Melanie.          The evaluation included

information regarding Dr. Stilwell's December 6, 2019 interview with Gina.

According to Dr. Stilwell, Gina "reported that she is interested in adopting

[Mary] if she should become legally free."

      In her closing argument, Melanie's counsel argued, among other things,

the Division had not established it had considered alternatives to termination of

parental rights, such as kinship legal guardianship (KLG). Counsel for the

Division pointed out Melanie had not raised the KLG issue until her counsel's

closing argument and asserted the trial judge should reject that last-minute

contention when the record was clear Gina had been advised of the KLG option

but intended to adopt Mary. Mary's law guardian supported the termination of


                                                                            A-2639-19
                                        9
Melanie's parental rights, arguing, among other things, the record contained no

evidence to support KLG was in Mary's best interest.

      On February 11, 2020, the trial judge issued an oral decision and a

comprehensive written opinion and order, holding the Division had proven by

clear and convincing evidence all four prongs of the statutory best-interests-of-

the-child test, N.J.S.A. 30:4C-15.1(a), and terminating Melanie's parental rights.

In reaching her conclusion, the trial judge cited Melanie's continued PCP use,

the Division's continuous efforts to provide her with treatment services ,

Melanie's repeated noncompliance with the offered services, and the testimony

of the Division's witnesses, whom the trial judge found to be credible.

Recognizing a court must consider alternatives to termination of parental rights,

the trial judge found the Division had "explored relative placement[] options"

and tailored its efforts "to the needs of [Melanie] in order to reunify [Mary] with

her," but "[t]o this day, [Melanie] has not remediated the circumstances that

resulted in [Mary's] removal and continues to test positive for PCP."

      After Melanie appealed that decision, the Division, at Gina's request,

removed Mary from Gina's home and placed her in the care of her former non-

relative resource parents, who are now committed to adopting Mary. We granted

Melanie's subsequent motion for a remand for the limited purpose of allowing


                                                                             A-2639-19
                                       10
Melanie to file with the trial court a Rule 4:50 motion, seeking to vacate the

judgment terminating her parental rights. In her vacation motion, Melanie

argued Mary's placement change and the existence of another potential relative

resource (Mary's maternal great aunt) constituted changed circumstances that

rendered inequitable the continued enforcement of the judgment terminating her

parental rights. Melanie contended it would be in Mary's best interest to vacate

the judgment and have the Division assess Mary's great aunt as a potential

relative placement.

      After hearing oral argument, the trial judge on August 26, 2020, issued an

order and written opinion denying Melanie's motion, finding she had "not

present[ed] any changed circumstances as to herself and [had] not present[ed]

any evidence that the circumstances that caused [Mary's] removal [had] been

remediated."   The judge considered the resource parents' commitment to

adopting Mary and that Mary had lived with them from her hospital release after

birth until her placement with Gina. In comparison, the great aunt had not

asserted an "unequivocal intent to adopt" Mary, only a "mere willingness to be

assessed," and Melanie previously had not offered the great aunt as a potential

placement. Recognizing placement with a relative is preferred but not required,

the judge held "[t]o prolong litigation in order for the Division to explore the


                                                                          A-2639-19
                                      11
great aunt at this juncture would only impede [Mary's] already set path to

permanency."     Acknowledging Dr. Stilwell's testimony that Mary would

experience "significant disruption" if removed from Gina, the judge also

referenced Dr. Stilwell's testimony that Mary would not experience significant

harm from terminating the relationship with Melanie and found Melanie's

"continued unfitness to parent is at issue, regardless of the attachment [Mary]

may have had" with Gina. Denying the motion, the judge concluded Melanie

"continues to be an unfit parent and [Mary's] need for permanency and stability

remains paramount."

      Mary amended her notice of appeal to include the denial of her vacation

motion.

                                       II.

      We review a judgment of termination of parental rights mindful that we

are bound to uphold the Family Part judge's factual findings if they are supported

by "adequate, substantial, credible evidence." Cesare v. Cesare, 154 N.J. 394,

411-12 (1998); see also N.J. Div. of Child Prot. & Permanency v. M.M., 459

N.J. Super. 246, 256 (App. Div. 2019).        Our Supreme Court adopted that

deferential standard of review because Family Part judges are presumed to have

a "specialized knowledge and experience in matters involving parental


                                                                            A-2639-19
                                       12
relationships and the best interests of children." N.J. Div. of Youth & Fam.

Servs. v. F.M., 211 N.J. 420, 427 (2012). We are bound to defer to the trial

court's credibility determinations also because the trial judge's proximity to the

litigants provides "a 'feel of the case' that can never be realized by a review of

the cold record." N.J. Div. of Youth & Fam. Servs. v. E.P., 196 N.J. 88, 104

(2008) (quoting N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 293

(2007)). We review de novo a trial court's legal conclusions. N.J. Div. of Youth

& Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014).

                                       A.

      N.J.S.A. 30:4C-15.1(a) states:

            The [D]ivision shall initiate a petition to terminate
            parental rights on the grounds of the "best interests of
            the child" pursuant to . . . [N.J.S.A.] 30:4C-15 if the
            following standards are met:

            (1) The child’s safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm;

            (3) The division has made reasonable efforts to provide
            services to help the parent correct the circumstances
            which led to the child’s placement outside the home and


                                                                            A-2639-19
                                       13
            the court has considered alternatives to termination of
            parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

See N.J. Div. of Child Prot. & Perm. v. T.S., 463 N.J. Super. 142, 163 (App.

Div. 2020) (holding Family Part's determination of parental capacity must "be

guided by the four-prong standard codified in N.J.S.A. 30:4C-15.1(a)"). In this

appeal, Melanie challenges only the trial judge's findings that the Division

established the second part of the third prong and the fourth prong. Melanie also

contends the trial court erred in finding Gina's letter was admissible under

N.J.R.E. 803(c)(3) and in denying her motion to vacate the judgment.

      Relying on M.M, 459 N.J. Super. 246, Melanie bases much of her

argument on the trial judge's purported error in not exploring or articulating

whether Gina could have or would have served as a kinship legal guardian

instead of an adoptive mother.      That argument is rendered moot by the

undisputed fact that after the trial, Gina asked the Division to remove Mary from

her home. Debating now whether more could have or should have been said or

done concerning Gina serving as a kinship legal guardian would ignore the

reality of Mary's life now: Gina does not want to care for Mary or have her in




                                                                           A-2639-19
                                      14
her home; Mary is with people who cared for her in the first year of her life and

are committed to caring for her as adoptive parents for the rest of her life.

      This case is not M.M. In M.M., we were unable to affirm the trial court's

finding as to the third statutory prong "because the factual record, which [was]

based upon a series of somewhat inconsistent and conditional hearsay

statements, [was] insufficiently clear with respect to issues concerning adoption

and the potential alternative of KLG." Id. at 257. The record in M.M. contained

references to multiple statements by the resource parents indicating they were

willing to adopt but would consider or even prefer KLG. Id. at 266-70; see also

id. at 273 (referencing the resource parents' "equivocal and ambiguous hearsay

statements"). "Viewing all of these bits of hearsay in their totality," we could

not determine whether the resource parents were committed to adoption,

"regardless of the possible alternative of KLG." Id. at 273.

      In contrast, the record before us in this case is clear and consistent. The

documentary evidence – Gina's letter, her executed "Acknowledgement of

Receipt of Adoption/KLG Fact Sheet," and Dr. Stilwell's report – demonstrates

Gina's intent to adopt and that her intent was an informed one. See id. at 260

(finding "decision of a resource parent to choose adoption over KLG must be an

informed one"). The testimony of both Division employees likewise established


                                                                                A-2639-19
                                       15
Gina's intent to adopt and that she formed that intention having been provided

information regarding KLG as a viable alternative. This record is devoid of any

evidence Gina would have considered KLG in lieu of adoption. Unlike the M.M.

trial judge, who was faced with a "muddy" record full of contradictory

statements, id. at 265, the only evidence before this trial judge was: having been

informed of the KLG option and the differences between adoption and KLG,

Gina intended to adopt. A finding of KLG by this judge would have been

factually and legally unsupported. See N.J. Div. of Youth & Fam. Servs. v. S.F.,

392 N.J. Super. 201, 209 (App. Div. 2007) (holding KLG is a viable alternative

"when adoption is neither feasible nor likely").

      Melanie faults the trial judge for admitting into evidence over her

objection Gina's letter for the limited purpose of expressing Gina's intent to

adopt Mary. We have recognized that the circumstance of communications by

and with resource parents being all hearsay statements is not unusual in

guardianship litigation. M.M., 459 N.J. Super. at 266. In M.M., we declined to

address the appropriateness of the trial court considering hearsay statements

attributed to the resource parents. Noting "counsel did not consistently oppose

the admission of such hearsay," id. at 276, we held "[h]earsay subject to a well-

founded objection is generally evidential if no objection is made" and " [w]hen


                                                                            A-2639-19
                                       16
objectionable hearsay is admitted in a bench trial without objection, we presume

that the fact-finder appreciates the potential weakness of such proofs, and takes

that into account in weighing the evidence." Ibid. (quoting N.J. Div. of Child

Prot. & Permanency v. J.D., 447 N.J. Super. 337, 348-49 (App. Div. 2016)).

      Similarly, here, Melanie at trial did not object to the admission into

evidence the executed "Acknowledgement of Receipt of Adoption/KLG Fact

Sheet," Dr. Stilwell's evaluations, or the testimony of the Division workers

regarding Gina's submission of that executed form or her intent to adopt. By not

objecting, Melanie invited error and "deprived the Division of the opportunity

to overcome any objection." N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201

N.J. 328, 341 (2010). Melanie's counsel's decision not to object to those other

documents and the Division employees' testimony may have been strategic given

Gina's possible testimony about Melanie. See id. at 342 ("Particularly where

defense counsel may have made a strategic decision to try the case based on the

documents, instead of possibly facing a witness's direct testimony, it would be

unfair to the Division to reverse on this issue."). According to Dr. Stilwell, Gina

told her Melanie could not care for Mary because of her addiction to illicit

substances and when she asked Gina about allowing Melanie to have contact

with Mary after she was adopted, Gina responded: "I am thinking about it. I


                                                                             A-2639-19
                                       17
am not sure if she will be able to visit if she doesn't behave. She will kick the

door and pushed my neighbor down to get to me. I gave her one more chance.

She knows if she messes up then that is it." That statement, made only one

month prior to trial, does not demonstrate an interest in KLG; it demonstrates

the opposite. Even if admission of the letter was error, it does not warrant

reversal given the other evidence before the court.

      We recognize the better course would have been for the trial judge to

articulate expressly her consideration of the KLG alternative in her opinion.

That she did not expressly address it is not reversible error. Again, this case is

not M.M.     In M.M., we faulted the trial judge for not "explain[ing] or

reconcil[ing] the vacillating and ambiguous statements" of the resource parents.

459 N.J. Super. at 275. Here, with a consistent and clear record, the trial judge

had nothing to reconcile. Recognizing she had to consider "alternatives to

termination of parental rights" and finding the Division had "explored relative

placement options," the trial judge concluded the Division had established the

third statutory prong by clear and convincing evidence. We see no reason to

disturb that conclusion. And we see no reason to disturb the judge's findings

regarding the fourth prong, which were supported by adequate and substantial




                                                                            A-2639-19
                                       18
credible evidence in the record. Accordingly, we affirm the final judgment

terminating Melanie's parental rights to Mary.

                                        B.

      We affirm the denial of Melanie's vacation motion substantially for the

reasons set forth in the trial judge's comprehensive, written decision. To vacate

a judgment terminating parental rights, a party must establish (1) changed

circumstances that justify vacating the judgment and (2) vacating the judgment

is in the child's best interest. In re Guardianship of J.N.H., 172 N.J. 440, 473-

75 (2002); N.J. Div. of Youth & Fam. Servs. v. T.G., 414 N.J. Super. 423, 434-

35 (App. Div. 2010). As the trial judge found, the great aunt's mere willingness

to be assessed and Gina's decision not to adopt do not constitute changed

circumstances that justify vacating the judgment given Mary's long-time

resource parents' undisputed commitment to adopt her and Melanie's failure to

present evidence regarding a change in her unfitness to parent. The trial judge

correctly held Mary's "need for permanency and stability remain paramount,"

see J.N.H., 172 N.J. at 475, and that Melanie had not established vacation of the

judgment was in Mary's best interest.

      Affirmed.




                                                                           A-2639-19
                                        19